Citation Nr: 1618190	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. What evaluation is warranted for bilateral pes planus with calluses, osteotomies and hallux rigidus prior to September 1, 2000?

2.  What evaluation is warranted for bilateral pes planus with calluses, osteotomies and hallux rigidus since September 1, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1965.

This case was originally before the Board of Veterans' Appeals (Board) from an August 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denying entitlement to a rating higher than 10 percent for bilateral foot calluses.  On appeal, service-connected disability was recharacterized as bilateral pes planus with calluses, osteotomies and hallux rigidus, and the disorder was assigned a 50 percent rating, effective January 21, 1993.  

In November 1995 a hearing was held before a Veterans Law Judge who is no longer employed by the Board.  A second hearing was held in December 2015 by undersigned.

The issue of entitlement to an increased rating for bilateral pes planus with calluses, osteotomies and hallux rigidus since September 1, 2000 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been awarded the maximum 50 percent rating for bilateral foot disability rated based on pes planus.  

2.  The Veteran does not suffer from unilateral severe hallux rigidus that is the equivalent of an amputation of either great toe. 

CONCLUSIONS OF LAW

1. The criteria are not met for a schedular rating higher than 50 percent for bilateral pes planus with calluses and osteotomies, prior to September 1, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5276 (2015).

2. The requirements for a separate 10 percent rating based on hallux rigidus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.71a, Diagnostic Codes 5280, 5281 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran was provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist was fulfilled through obtaining medical records, and providing VA compensation examinations.  The Veteran testified at a Board hearing, during which he received proper assistance in developing the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is sufficient basis upon which to issue a decision. 


Applicable Law 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Pes planus is evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5276; Copeland v. McDonald, 27 Vet.App. 333, 337 (2015).  A maximum 50 percent rating requires pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. 

The Veteran is assigned the maximum schedular rating of 50 percent for pes planus.  As such, an increased schedular rating based on pes planus cannot be assigned as a matter of law.  38 C.F.R. § 4.71a.

The appellant is also service connected for hallux rigidus.  Given that the rating schedule lists hallux rigidus as a distinct disorder, see 38 C.F.R. § 4.71a, Diagnostic Code 5281, it follows that it is possible that a separate rating may be assigned for the disorder.   

Hallux rigidus is a painful flexion deformity of the great toe in which there is limitation of motion at the metatarsophalangeal joint.  Dorland's Illustrated Medical Dictionary  at 811 (30th ed. 2003).

Diagnostic Code 5281 provides that where a claimant has severe unilateral hallux rigidus the disorder is to be rated as severe hallux valgus.  Diagnostic Code 5280 provides that severe hallux valgus warrants a 10 percent rating if the disorder is the equivalent of an amputation of the great toe.  38 C.F.R. § 4.71a.

The claim before the Board is limited to the period from January 21, 1993 through August 31, 2000 since the claim for increase was filed January 1993 and the appellant's last VA examination was in August 2000.  

From January 1993 evidence includes the Veteran's statement his disorder had worsened and he now had toe joint arthritis that was operated upon (bunionectomy).  A coworker's statement was that during the last few years the Veteran's gait had deteriorated into a visible limp.  The Veteran often complained about a nagging pain in his feet, and took sick leave.  

VA outpatient records routinely noted the disorder with painful bilateral calluses and secondary problems.  A March 1993 report notes history of bilateral hallux valgus repairs, now with well-healed scars and continued calluses.  There was right fifth toe phalanx deformity, x-ray confirmed.  April 1993 report notes arthritis, both feet.  

The Veteran's December 1993 statement indicates history of operations for hammertoes with procedure that broke the toes and fused them together, having calluses frequently shaven, having orthopedic inserts for flat feet.  

The appellant at his November 1995 hearing described recurring calluses that affected his gait, inability to stand on his feet for a prolonged period of time, and a prior history treated through medical procedures of hammertoes and bunions.  

In January 1998, the Veteran underwent right Chevron osteotomy for second toe and arthroplasty of the fifth proximal phalanx.  Seen in October 1998 for continued rehabilitation, there was minimal pain in the right forefoot.  

At a November 1998 VA examination, there was noted history of bilateral foot surgery, and right foot surgery earlier that year, with multiple post-surgical scars.  There was chronic bilateral foot pain, rest needed after ambulating for one block.  Corrective shoes had been ordered.  Range of motion of the ankles was normal; but limited first toe mobility was present.  The Veteran was unable to rise on the toes.  There were no hammertoes or vascular changes.  As to flat feet, the Achilles tendons were midline bilateral; Achilles tendon alignment was non-correctable, painless; and moderate degree of valgus.  There was no hallux valgus.  X-ray of the right foot showed evidence of previous osteotomy at the fifth toe, great toe and head of the first metatarsal; also osteotomies of the second toe, and fifth metatarsal which did not appear united.  Left foot x-ray showed surgical deformity of the fourth proximal interphalangeal joint; also deformity of the distal portion of the first metatarsal, probably due to prior surgery.  The diagnoses were status post multiple osteotomies of bilateral feet due to bunions and hammertoe deformities; residual right hallux rigidus and ununited right second and fifth osteotomy sites; and bilateral pes planus.   

At a December 1999 re-examination, the Veteran reported constant pain in both feet associated with stiffness and swelling.  Daily flare ups lasting several hours were reported.  The precipitating factors included prolonged walking, standing, callus buildup.  The Veteran had corrective shoes but was not wearing them at the examination.  He reported being unable to stand or walk for prolonged periods of time.  Physical examination showed well-healed scars status post hallux valgus and metatarsal surgery bilaterally.  The right foot showed no active motion of toes, 5 degrees extension of toes and 5 degrees flexion of toes passively.  The left foot showed 15 degrees of extension and 20 degrees flexion of toes actively.  All toe motion was painful.  Functional limitation was slow antalgic gait.  There was callus growth under metatarsal heads II and III bilaterally.  There was no hair growth on calves, dorsalis pedis pulse 1+ bilaterally.   He was unable to rise on heels and toes due to pain.  The examiner opined that bilateral pes planus was not correctable.  There were correctable mild left foot hammertoes at the third through fifth toes.  Right foot hammertoes could not be corrected.  For flatfoot, there was 30 degrees valgus alignment of Achilles tendon bilaterally, not correctable.  Nor could Achilles tendon be corrected by manipulation.  There was forefoot/midfoot malalignment after surgery, as well as due to pes planus.  The examiner opined that bilateral hallux valgus was corrected by surgery.  The diagnosis was chronic bilateral foot pain; post surgical changes involving all left foot toes; and post surgical changes involving the first and fifth right foot toes.  

At an August 2000 re-examination, the Veteran described progressively worsening right foot pain and swelling.  He treated the disorder with Ibuprofen and Gabapentin.  Pain was reportedly precipitated by standing and alleviated by rest.  He used arch supports, orthopedic shoes, and a cane.  Physical examination showed edema over the dorsum aspect of the right foot.  The appellant's gait was slow.  There was pes planus bilaterally, and callosities over the plantar aspect of the right metatarsal head.  There were no skin or vascular changes.  There was no hallux valgus bilaterally.  X-ray right foot showed residuals of an osteotomy at the distal portion of the first metatarsal.  Left foot x-ray showed post-surgical changes at multiple sites, lateral subluxation of the fifth middle phalanx.  The diagnoses were status post osteotomy, arthroplasty of right first, second, and fifth toes; and status post surgeries for left first, second, third toes. 

As noted above, where a claimant has severe unilateral hallux rigidus the disorder is to be rated as severe hallux valgus.  Significantly, to grant a compensable rating for hallux valgus, there must be evidence of disability that is the equivalent of an amputation of the great toe.  Here, while there is some evidence of disability, while there is some evidence of a limitation of motion in each great toe, there is no evidence of record that suggests that hallux rigidus is the equivalent of an amputation of the great toe on either foot.  The appellant retained the ability to move at least passively each great toe, and there was no suggestion that the disorder was so severe that the foot would be equally well served if the great toe were amputated with or without metatarsal involvement.  See generally, 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2015).  As such, the Board finds no basis to assign a separate compensable rating for hallux rigidus.  

The Board considered the question of entitlement to an extrascheduler evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extrascheduler consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.   The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board finds that the requirements for an extra scheduler evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to a rating higher than 50 percent for bilateral pes planus with calluses and osteotomies, prior to September 1, 2000, is denied.  

Entitlement to a separate compensable rating for hallux rigidus from January 21, 1993, is denied.  


REMAND

Regarding the question of entitlement to an increased rating since September 1, 2000, given the very lengthy interval since last VA compensation examination of the appellant's feet, and implication from hearing testimony that the disorder may have since worsened, re-examination is needed.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82  (2007).

Accordingly, the claim is REMANDED for the following action:

1.  Obtain the Veteran's most recent VA outpatient treatment records pertaining to care of his fee.  Associate copies of all pertinent records with the claims file, or in the alternative with "Virtual VA" or other electronic files, e.g., VBMS.  This includes securing all pertinent records from the Manhattan Campus of the New York Harbor Healthcare System.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination as to the severity of his bilateral pes planus with calluses, osteotomies and hallux rigidus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to pes planus, with calluses, osteotomies, and hallux rigidus.  The examiner must specifically address whether any hallux rigidus is the functional equivalent of an amputation of the great toe on either foot.  The examiner must address how the appellant's service connected foot disorder affects his ability to work.  If any other distinct foot disorder is present the examiner must opine whether it is at least as likely as not that the disorder is either related to service, or caused or permanently aggravated by the already service connected foot disorders.  

The examiner must address whether pes planus with calluses, osteotomies and hallux rigidus in either foot is so severely disabling that it represents a functional loss of use of the foot.  A loss of use of the foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance. 

The examiner must provide a complete rationale for all opinions provided.

3.  Thereafter the RO must review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claim of entitlement to an increased rating for bilateral pes planus with calluses, osteotomies and hallux rigidus since September 1, 2000, based on all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


